DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:
In par. 3, “For example, on movie poster” should be replaced with “For example, one movie poster” to correct spelling.  
Appropriate correction is required.
Claim Objections
Claims 1-5, 9, 11-14, 18, and 20-21 are objected to because of the following informalities:  
In claim 1, line 7, “a machine learning system” should be replaced with “the machine learning system” since this term was previously introduced in the claim.
In claim 2, line 2, the examiner recommends to add “of the first content” after “the image depiction” to clarify which image depiction the claim is referring to.
In claim 2, line 4, “the” should be added before “feedback data” since this term was previously introduced in the claims.
In claim 3, line 1, the examiner recommends to replace “at least one of the” with “at least one of: ” to improve form.
In claim 4, line 1, “the” should be added before “identified preferences” since this term was previously introduced in the claims.

In claim 5, line 1, “the” should be added before “identified preferences” since this term was previously introduced in the claims.
In claim 5, lines 2-3, a colon should be added after “at least one of:” to improve form.
In claim 9, line 3, “the” should be added before “criteria” since this term was previously introduced in the claims.
In claim 11, line 3, the examiner recommends to add “of the first content” after “the image depiction” to clarify which image depiction the claim is referring to.
In claim 11, line 5, “the” should be added before “feedback data” since this term was previously introduced in the claims.
In claim 12, line 1-2, the examiner recommends to replace “at least one of the” with “at least one of: ” to improve form.
In claim 13, line 1, “the” should be added before “identified preferences” since this term was previously introduced in the claims.
In claim 13, line 3, “least one of” should be replaced with “at least one of:” to improve form.
In claim 14, line 1, “the” should be added before “identified preferences” since this term was previously introduced in the claims.
In claim 14, line 3, a colon should be added after “at least one of:” to improve form.
In claim 18, line 4, “the” should be added before “criteria” since this term was previously introduced in the claims.

In claim 20, line 6, “the” should be added before “feedback data” since this term was previously introduced in the claims.
In claim 21, line 2, the examiner recommends to replace “at least one of the” with “at least one of: ” to improve form.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recites the limitation "the content structures" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 10-14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Blohowiak et al. (US 2016/0381420 A1) in view of Handman et al. (US 2006/0212444 A1).
Regarding claims 1, 10, and 19, Blohowiak teaches: A computer implemented method for generating an image depiction of content, the method comprising: 
receiving, at a machine learning system, first profile data representing preferences for content [retrieving user profile data from a database.  The user profile may indicate (learned) preferences of the user for media content (par. 59 and 128, Fig. 4 and 6).  The system includes a knowledge graph (par. 97)] 
identifying, in the machine learning system, preferences of the first profile for content features based upon the first profile data [determining from the user profile data user's preference for the actor Chevy Chase (par. 128-129, Fig. 6)]
accessing, at a machine learning system, content data representing a first content [accessing content data, such as metadata and images (par. 126, Fig. 4 and 6)]
classifying, in the machine learning system, features of the content data and image data within an image database system according to content categories [classifying, such as the media asset “Community,” as a comedy series starring actors Joel McHale, Ken Jeong, and Chevy Chase and determine the identity of each respective entity in each respective portion of an image using a database (par. 126-127, Fig. 6)]
generating, in the machine learning system, an image depiction of the first content by combining image data from the image database system [stitching together images of the media content based on user preference, such as images of the user’s preferred actors (par. 101-104, 126, and 130-131, Fig. 4 and 6)], 
wherein the combining is based upon correlating the identified preferences of the first profile with the classified content categories [cross-reference information corresponding to the user's preference for the actor Chevy Chase against the identity of Chevy Chase (par. 129-131, Fig. 6)].
Blohowiak does not explicitly disclose: receiving, in the machine learning system, feedback data responsive to the image depiction; reprogramming a configuration of the machine learning system for generating an image depiction based upon the feedback data.
Handman teaches: receiving, in the machine learning system, feedback data responsive to the image depiction [receiving feedback in response to an image displayed to the user (par. 138 and 142, Fig. 3c, 8, and 12)]
reprogramming a configuration of the machine learning system for generating an image depiction based upon the feedback data [modifying playlist images displayed to the user based on the feedback data (par. 75, 138-139, and 144-145, Fig. 12 and 18)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Blohowiak and Handman before the effective filing date of the claimed invention to modify the method of Blohowiak by incorporating receiving, in the machine learning system, feedback data responsive to the image depiction; reprogramming a configuration of the machine learning system for generating an image depiction based upon the feedback data as disclosed by Handman.  The motivation for doing so would have been to identify items that a consumer enjoys and determine other items the consumer might enjoy based on attributes of the items they 
Regarding claims 2, 11, and 20, Blohowiak and Handman teach the method of claim 1; Blohowiak further teaches: causing distribution of the image depiction across a computer network to at least one network device associated with the first profile [generating for display the image (par. 130-131, Fig. 6) over a computer network (par. 77-81 and Fig. 4)] and 
Handman further teaches: feedback data responsive to the image depiction comprises content consumption tracked in response to distribution of the image depiction [storing positive, negative, and neutral feedback including the number of times the media content was played (par. 142 and 144-145)].
Regarding claims 3, 12, and 21, Blohowiak and Handman teach the method of claim 2; Handman further teaches: the content consumption comprises at least one of the viewing of streaming content, internet browsing history, or social media activity [content consumption feedback (par. 142 and 144-145) for steaming video (par. 140 and 161)].
Regarding claims 4 and 13, Blohowiak and Handman teach the method of claim 1; Blohowiak further teaches: identified preferences of the first profile and the classifications of features of the content data and image data are based upon themes of least one of action, violence, romance, comedy, mystery, science fiction, or drama [determine that a particular user enjoys comedy.  Determine Ken Jeong is an outspoken comedian and included in the content and image (par. 9, 96-97, and 126-127)].
Regarding claims 5 and 14, Blohowiak and Handman teach the method of claim 1; Blohowiak further teaches: identified preferences of the first profile and the classifications of features of the content data and image data are based upon at least one of actors, actor attributes, [determining the actors included in the content and image and that the user prefers a particular actor, such as Chevy Chase (par. 126-127 and 129)].
Claims 6, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Blohowiak et al. (US 2016/0381420 A1) in view of Handman et al. (US 2006/0212444 A1) and further in view of Ingel et al. (US 2020/0213680 A1).
Regarding claims 6, 15, and 22, Blohowiak and Handman teach the method of claim 1; Blohowiak and Handman do not explicitly disclose: the machine learning system comprises a neural network, the neural network comprising a generator module having an input layer having nodes representing profile attributes and a processing layer of nodes and connections between them, the nodes and connections programmed and configured to output an image depiction to an output layer.
Ingel teaches: the machine learning system comprises a neural network, the neural network comprising a generator module having an input layer having nodes representing profile attributes and a processing layer of nodes and connections between them, the nodes and connections programmed and configured to output an image depiction to an output layer [using a neural network (having nodes and connections) with inputs of user profile characteristics and output of a modified image depiction (par. 450 and 550)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Blohowiak, Handman, and Ingel before the effective filing date of the claimed invention to modify the method of Blohowiak and Handman by incorporating the machine learning system comprises a neural network, the neural network comprising a generator module having an input layer having nodes representing profile attributes and a processing layer of nodes and .
Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Blohowiak et al. (US 2016/0381420 A1) in view of Handman et al. (US 2006/0212444 A1), further in view of Ingel et al. (US 2020/0213680 A1), and further in view of Vogels et al. (US 2018/0293713 A1).
Regarding claims 7 and 16, Blohowiak, Handman, and Ingel teach the method of claim 6; Ingel further teaches: the neural network comprises a generative adversarial neural network [using a Generative Adversarial Networks (GAN) to train the neural network (par. 186, 459 and 465)].
Blohowiak, Handman, and Ingel do not explicitly disclose: including a discriminator module programmed to compare the generated image depiction with features of at least one benchmark image depiction.
Vogels teaches: including a discriminator module programmed to compare the generated image depiction with features of at least one benchmark image depiction [a generative adversarial network (GAN) includes a discriminator configured to compare an output image, reference image, or input image (par. 200, Fig. 15)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Blohowiak, Handman, Ingel, and Vogels before the effective filing date of the claimed invention 
Regarding claims 8 and 17, Blohowiak, Handman, Ingel, and Vogels teach the method of claim 7; Vogels further teaches: the discriminator module comprises a neural network with an input layer of nodes representing an input content depiction and a processing layer of nodes and connections between them, the nodes and connections programmed and configured to output a determination of whether the input depiction satisfies criteria of an acceptable image depiction [The discriminator includes a neural network having a set of parameters. The discriminator configured to receive the input image, the reference image, and the output image produced by the generator, and to generate a quality metric based on a comparison of the images (par. 200, Fig. 15)].
Regarding claims 9 and 18, Blohowiak, Handman, Ingel, and Vogels teach the method of claim 7; the combination of Blohowiak, Handman, Ingel, and Vogels further teaches: the generator and discriminator modules are trained by the feedback data responsive to the image depiction [Vogels - training the generator and discriminator (par. 201, Fig. 15)] [Handman- receiving feedback in response to an image displayed to the user (par. 138 and 142, Fig. 3c, 8, and 12)] and 
wherein the generator module is trained by the discriminator module determination of whether the image depiction satisfies criteria of an acceptable image depiction [Vogels - the quality metric is output to the generator which uses the quality metric to produce an updated output image (par. 200, Fig. 15)].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            
/RANDY A FLYNN/            Primary Examiner, Art Unit 2424